Citation Nr: 0325941	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 2001 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 26, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2003).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In the instant case, the record reveals that a diagnosis of 
PTSD was rendered by a VA staff psychiatrist in February 
2001.  However, the RO found that the veteran did not engage 
in combat with the enemy in Vietnam and that he did not 
submit any credible supporting evidence that a claimed 
inservice stressor occurred.

At the hearing in March 2003, the veteran testified 
concerning several claimed inservice stressors.  In 
particular, he testified that, between June and September 
1970, at Firebase Birmingham in Vietnam he witnessed the 
deaths of fellow soldiers who were in a truck which exploded 
when it went over a land mine.  No attempt has been made to 
verify this claimed stressor from official unit histories.  

The Board notes that the veteran's DA Form 20 indicates that 
from July 17, 1970, to October 6, 1970, the veteran was 
assigned to "HHC, 1st BN (AMBL) 502d INF USARPAC."  However, 
in the stressor information form which the veteran submitted 
in May 2001, the veteran stated that from June 28, 1970, to 
October 20, 1970, his unit of assignment was "HHC 2bde, 101st 
Airborne Division." 

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  Under the circumstances of this case, the 
Board finds that the VCAA requires that an attempt be made to 
verify the veteran's claimed stressor of witnessing the 
deaths of fellow soldiers in a truck explosion and his other 
claimed stressors, and this case will be remanded for that 
purpose.

Accordingly, this case is REMANDED for the following:

Copies of the following should be forwarded to the 
United States Armed Services Center for Research of 
Unit Records (CRUR), 7798  Cissna Road, Springfield, 
Virginia 22150: (1) the veteran's DA Form 20, service 
personnel record; (2) a stressor information form 
completed by the veteran (on both sides of the page), 
received at the RO in May 2001; (3) a statement by the 
veteran concerning claimed stressors, received at the 
RO in December 2001; and (4) a statement summarizing 
the veteran's testimony at the videoconference hearing 
on March 26, 2003 concerning his claimed inservice 
stressors.  The CRUR should be requested to attempt to 
verify the stressors claimed by the veteran in his 
statements and testimony from official unit histories 
and, if indicated, other sources.  Specifically, the 
unit history of the veteran's unit of assignment from 
July 17, 1970, to October 6, 1970, as shown on his DA 
Form 20, should be researched.  In addition, the unit 
history(ies) of any units of the 101st Airborne 
Division, United States Army, which may have been 
located at "Firebase Birmingham", Vietnam, from July 
17, 1970, to October 6, 1970, should be researched.  
The CRUR should report whether or not any claimed 
inservice stressor is verified by official sources.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case (SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any medical 
or lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to assist the veteran in the development of his 
claim.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




